Mr. Justice Wilkin delivered the opinion of the court: Appellee recovered a judgment in the circuit court of Jackson county against appellant, who is his wife, on a promissory note, and that judgment has been affirmed by the Appellate Court. The note declared upon is as follows: “Cabbondale, III., November 18,1894. “One year after date I promise to pay Thomas E. North $1200 for material and labor furnished for my new house on lot No. 62, in the city of Carbondale, and I agree that this note shall be a first lien on said property and upon the insurance, should any casualty occur from fire. Habbiet C. North.” The pleas were the general issue, non est factum sworn to, a want of consideration, and procurement of the execution of the note by fraud. Lot No. 62 mentioned in the note was occupied by the family as a homestead, the title being in the wife. The facts attending the making of the note will be found stated more in detail in the opinion of the Appellate Court. The only arguments presented to this court are those filed in the Appellate Court. The case turns upon the issue of fact raised by the pleas. The merits of the case are therefore settled adversely to the appellant by the decision of the Appellate Court, unless the verdict of the jury was the result of some erroneous ruling of the trial court. The defendant offered in evidence a paper dated July 19, 1893, in the form of a promise to pay one Isaac Rapp $2000, which she claimed her husband requested Rapp to get her to sign, he offering to cash it when endorsed to him, saying his wife would not make any notes to him. The court refused to admit the paper, but did allow witnesses to state what the husband said at the time. It is insisted the paper would, if it had been admitted, have corroborated Mrs. North’s testimony, to the effect that she did not knowingly sign the note sued on. In what way the contents of the paper would have had that effect counsel do not explain, and we are unable to see on what principle it was competent. What was said about getting the paper signed may have been material, but the paper itself was wholly immaterial, and properly excluded. The defendant below asked several instructions, to the effect that it is the dnty of a husband to provide a homestead for his wife and family, and that the mere fact that the title to the lot on which it was built was in her, would not entitle the husband to recover from the wife money or material furnished by him in erecting a building thereon. Before giving these instructions the court modified them by adding, “unless the wife agreed with the husband to pay the husband such sum as he has so furnished.” We think the modification was proper. The instructions as presented were misleading. The issue before the jury was not whether the mere fact that the husband had contributed money and material to building a family residence upon the wife’s land entitled him to recover from her the amount so contributed, but whether her express promise to pay for the same could be enforced. The fact that it is the duty of a husband to furnish a home and otherwise provide for his wife will not prevent him from fairly contracting with her that money or materials advanced by him in the improvement of her property should be repaid him, merely because such property was occupied as a homestead. The money in such case is not expended for the purpose of providing a homestead alone, but to render more valuable the wife’s property, and if she sees jmoiser to obligate herself to repay the money she may legally do so. There was no error in the modification of instructions. We find nothing in this record to indicate that appellant did not have a fair and impartial trial in the circuit court. The rights of the parties are properly settled by the decision of the Appellate Court. There is no merit in this appeal, and the judgment below will be affirmed. Judgment affirmed.